 

Exhibit 10.6

 

Secured Notes Modification Agreement

 

AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”).

 

WHEREAS, Niobe is the holder of the thirteen Secured Promissory Notes listed on
the attached Schedule A (hereinafter referred to individually as the
“Outstanding Note”) made by the Company in the aggregate principal amount of
$5,030,000, each with a Maturity Date (as defined in the Outstanding Note) of
September 1, 2016; and

 

WHEREAS, the parties desire to extend the respective Maturity Date of each
Outstanding Note to September 1, 2017;

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.    The respective Maturity Date of each Outstanding Note is hereby extended
to September 1, 2017.

 

2.    Except as otherwise modified hereby, all other terms and provisions of
each Outstanding Note shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Secured
Notes Modification Agreement as of the date indicated below.

 

Dated: August 31, 2016

 

  PROTALEX, INC.         By:  /s/ Kirk M. Warshaw     Kirk M. Warshaw, Chief
Financial Officer         NIOBE VENTURES, LLC         By:  /s/ Arnold P. Kling  
  Arnold P. Kling, Manager

 

  

 

 

Schedule A

 

Outstanding Notes with September 1, 2016 Maturity Dates

 

Outstanding
Notes –
Issuance Dates  Principal  11/4/2014  $300,000  11/26/2014  $430,000  1/9/2015 
$645,000  2/4/2015  $545,000  3/9/2015  $395,000  4/1/2015  $300,000  5/1/2015 
$345,000  5/29/2015  $345,000  7/1/2015  $345,000  7/31/2015  $345,000 
8/31/2015  $345,000  10/6/2015  $345,000  11/10/2015  $345,000  Total 
$5,030,000 

 



  

